Filed 7/30/14 P. v. Edwards CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C074691

                   Plaintiff and Respondent,                                     (Super. Ct. Nos. 11F02202,
                                                                                         12F01546)
         v.

RAUL ANTHONY EDWARDS,

                   Defendant and Appellant.




         Appointed counsel for defendant Raul Anthony Edwards has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Defendant has filed a supplemental
brief claiming error in his plea. We find no arguable error, properly raised, that would
result in a disposition more favorable to defendant. We shall affirm the judgment.




                                                             1
                                     BACKGROUND
        In May 2013, defendant entered into a negotiated disposition of two cases. In case
No. 11F02202, he pleaded guilty to second degree robbery (Pen. Code, § 211)1 and
admitted allegations that he personally used a firearm (§ 12022.53, subd. (b)) and
suffered a August 2000 strike conviction (§§ 667, subds. (b)-(i), 1170.12). In case
No. 12F01546, defendant pleaded guilty to possession of a firearm by a convicted felon
(§ 29800, subd. (a)(1)) and admitted the prior strike. At the time of defendant’s pleas, the
People set forth the factual basis as follows:
        On August 4, 2000, in Sacramento County, defendant had been convicted of
attempted murder. (§§ 187, 664.) On March 8, 2011, in Sacramento County, defendant
personally displayed a handgun in a menacing manner, threatened victim Baxter with that
gun, and then took money and personal property from the person and immediate presence
of Baxter. On February 29, 2012, in Sacramento County, defendant (a convicted felon)
willfully and unlawfully possessed a Colt .45-caliber pistol, a firearm.
        The trial court denied defendant’s invitation to dismiss the strike and sentenced
him to prison for 17 years four months, consisting of six years (the middle term doubled)
for the 2011 robbery, 10 years for the firearm enhancement, and 16 months (one-third the
middle term, doubled) for the 2012 possession of a firearm, all consecutive.
        The court awarded defendant 840 days of custody credit and 126 days of conduct
credit in the 2011 case, as well as two days of custody credit in the 2012 case. In the
2011 case, the court ordered defendant to pay a $200 restitution fine (§ 1202.4, subd. (b))
and a $200 restitution fine suspended unless parole is revoked (§ 1202.45). In the 2012
case, he was ordered to pay a $240 restitution fine and a $240 restitution fine suspended
unless parole is revoked. Defendant was further ordered to pay a $40 court operations fee




1   Further undesignated statutory references are to the Penal Code.

                                                 2
(§ 1465.8, subd. (a)(1)) and a $30 court facilities assessment (Gov. Code, § 70373) in
each case. On the People’s motion, several related counts and allegations were
dismissed. Defendant did not obtain a certificate of probable cause.
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests this
court to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant filed a supplemental brief contending the 10-
year firearm enhancement (§ 12022.53, subd. (b)) was “so excessive” “as to blur the
distinction between enhancement and offense.” Defendant “urges” that, “if the actual use
of the firearm amounts to no more than a brandishing, the court should have discretion to
strike the enhancement and allow the state to amend the complaint to charge a
brandishing.”
       Having failed to obtain a certificate of probable cause (§ 1237.5), defendant
cannot raise grounds challenging the validity of the plea. Defendant admitted the 10-year
enhancement as part of his plea. His contention challenges the validity of the plea itself,
rather than raising solely post-plea issues, and cannot be raised without a certificate of
probable cause. (People v. Panizzon (1996) 13 Cal.4th 68, 74-75 [exempting only
appeals raising solely search and seizure or post-plea issues from certificate requirement];
People v. Mendez (1999) 19 Cal.4th 1084, 1098-1099.)
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




                                              3
                                  DISPOSITION
     The judgment is affirmed.



                                                DUARTE   , J.



We concur:



     RAYE               , P. J.



     BUTZ               , J.




                                       4